DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Response to Election dated 8/23/2021, that was in response to the Requirement for Restriction dated 6/23/2021. Claims 1-20 are pending, claims 1-14, 19 and 20 are elected and will be examined based on the merits, while claims 15-18 are considered non-elected and are withdrawn from consideration. The applicant is respectfully reminded that withdrawn claims when cancelled can be pursued in a divisional application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 13, 14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier [20100239987], further in view of Viroli et al [20150156824].
With respect to claim 1, Baier discloses: A cooking appliance, comprising: a gas burner (16) including an igniter (18); a sensor (21) configured to detect a presence of a cooking container on the gas burner [paragraph 0025]; a gas valve (17) in fluid communication with the gas burner; a controller (26) coupled to the sensor, the gas valve, and the igniter [see FIG 1, paragraph 0023-0024]. The controller of Baier, once a pot has been removed after an initial starting of the cooking process, controls the gas valve for replacement, therefore shows a capability of controlling the burner in the absence/presence of a cooking pot. The controller of Baier is understood to include some user interface as power levels are indicated to the user and signals are made to notify the user of an absence of a cooking utensil.
Baier further shows:
{cl. 8} The cooking appliance of claim 1, wherein the sensor (21) includes an optical sensor, a proximity sensor, a weight sensor, a magnetic sensor, a conductive sensor, an image sensor, or an inductive piezoelectric sensor [paragraph 0025, with 
{cl. 13}  The cooking appliance of claim 1, wherein the controller is configured to start a timer in response to detecting the presence of the cooking container on the gas burner with the sensor, and to determine whether the user input is received within the predetermined period of time using the timer [paragraph 0025, with reference to “Over this delay time T.sub.V, the power P is then not increased over the minimum power P.sub.min, as shown by the solid line. This only happens abruptly at the point in time t.sub.1, and then specifically to the power originally set P.sub.0. This power P.sub.0 was the power before the pan 22 was removed.”].
{cl. 14} The cooking appliance of claim 1, wherein the controller is further configured to turn off the gas burner in response to detecting a non-presence of the cooking container on the gas burner with the sensor [see abstract].
 Baier therefore, does not show the controller as further claimed.
Baier, [see paragraph 0025] provides a controller based on the detection of a pot to affect a gas valve, which is time dependent, and then allows the user to change operation of the burner if needed was placed back on the burner. It is therefore reasonable to interpret Baier is at least being capable of having the modification of controlling the gas valve of the heating element at the onset of detecting a pot as taught by Viroli.
Viroli teaches an induction cooking hob, that operates a heating element with the assistance of a pot detection system, that if the same principle is used with Baier would 
Viroli further shows:
{cl. 2} The cooking appliance of claim 1, further comprising a user interface (14) associated with the gas burner (or heating element) and coupled to the controller (16), wherein the user input is received by the user interface [paragraph 0040]. 
Regarding claims 1, 2 the power setting characteristic in Viroli would is considered equivalent to the gas burner/valve of Baier, in at least the sense of both being a heat source for a cooking surface.
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Baier with the teachings of Viroli to retrofit the control of Baier with the teachings of Viroli to work with a gas burner because Viroli provides a feature to activate a heating element when cooking pots are detected therein providing a safety measure to not release unwanted heat without the users knowledge [see paragraph 0015].
With respect to claim 19, Baier discloses: A cooking appliance, comprising: a burner (16); a sensor (21) configured to detect a presence of a cooking container on the burner [paragraph 0025]; a controller (26) coupled to the sensor [see FIG 1, paragraph 0023-0024], The controller of Baier, once a pot has been removed after an initial 
Baier further discloses:
{cl. 20} The cooking appliance of claim 19, wherein the burner (16) is a gas burner [paragraph 0029], wherein the cooking appliance further includes a gas valve (17) that regulates a flow of gas to the gas burner and an igniter (18) that ignites gas supplied to the gas burner by the gas valve [paragraph 0023], and wherein the controller is configured to activate the gas burner by controlling the gas valve to supply the flow of gas to the gas burner and controlling the igniter to ignite the flow of gas supplied to the gas burner by the gas valve [paragraph 0024].
Baier therefore, does not show the controller as further claimed.
Viroli teaches an induction cooking hob, that operates a heating element with the assistance of a pot detection system, that if the same principle is used with Baier would then show: the controller configured to: in response to detecting the presence of the cooking container on the burner with the sensor [paragraph 0038-0040], wait a predetermined period of time for a user input to activate the burner; and in response to receiving the user input prior to an end of the predetermined period of time, activate the burner [see FIG 1, claims 1 and 2, paragraph 0045, abstract].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Baier with the teachings of Viroli to retrofit the control of Baier with the teachings of Viroli to work with a gas burner because Viroli provides a feature to activate a heating element when cooking pots are detected .
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier [20100239987], in view of Viroli et al [20150156824], further in view of Bhogal [20180292092].
Regarding claims 3-7, Baier substantially discloses the invention as claimed. Baier provides a controller capable of notifying the user of abnormal operating conditions, showing some similarities to a user interface. Baier however does not disclose specifics of the user interface.
Bhogal makes up for these deficiencies by teaching:
{cl. 3} The cooking appliance of claim 2, wherein the user interface comprises a touch-sensitive knob, and wherein the user input comprises a user touching the touch-sensitive knob, or turning the touch-sensitive knob [see FIG 2, element 30, paragraph 0051].
{cl. 4} The cooking appliance of claim 2, wherein the user interface comprises a dedicated control selector, and wherein the user input comprises a user actuating the dedicated control selector [paragraph 0051].
{cl. 5} The cooking appliance of claim 2, wherein the user interface comprises a digital camera, and wherein the user input comprises a gesture by a user sensed by the digital camera [paragraph 0051].
{cl. 6} The cooking appliance of claim 2, wherein the user interface comprises a microphone, and wherein the user input comprises a voice command by a user [paragraph 0051].
{cl. 7} The cooking appliance of claim 2, wherein the user interface comprises an application on a mobile device, and wherein the user input comprises a user actuating the application on the mobile device [paragraph 0051].
The modification would involve incorporating the known options for the user-interface with the controller (26) of Baier. It would have been obvious at the time of filing the invention to one of ordinary skill to modify the invention of Baier with the teachings of Bhogal because Bhogal provides known options for a user-interface that accommodate user with different preferences and accurately control the cooking operation.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baier [20100239987], in view of Viroli et al [20150156824], further in view of Christiansen et al [20150308694].
Regarding claims 9-11, Baier discloses the invention as substantially claimed, however does not disclose the indicator as further claimed. Christiansen makes up for these deficiencies, that when applied with the controller of Baier would show:
{cl. 9} The cooking appliance of claim 1, further comprising an indicator, wherein the controller is configured to illuminate the indicator in response to detecting the presence of the cooking container on the gas burner with the sensor [paragraph 0044].
{cl. 10}  The cooking appliance of claim 9, wherein the indicator (22) is on or proximate a control knob (18) associated with the gas burner [see FIG 1].
{cl. 11} The cooking appliance of claim 9, wherein the controller is configured to discontinue illuminating the indicator after a predetermined waiting period [paragraph 0054].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art at the time of the invention to modify the invention of Baier with the teachings of Christiansen because Chistiansen provides an indicator for a cooker control/user-interface to provide the user knowledge of safe usage of the heating elements for cooking.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al [20120152932] is considered pertinent art when considering paragraph 0182, which provides a means for controlling the heating element based on cooking container detection, and allowing a user access to control the cooker only after the detection has been made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/14/2022